ITEMID: 001-70562
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF N.A. AND OTHERS  v. TURKEY
IMPORTANCE: 1
CONCLUSION: Violation of P1-1;Just satisfaction reserved
JUDGES: Jean-Paul Costa
TEXT: 9. The applicants, N.A., N.A., A.A., J.Ö. and H.H., were born in 1926, 1956, 1954, 1949 and 1950 respectively and live in Antalya.
10. After surveys had been conducted by the Land Office between 1956 and 1958, a plot of land on the coast in the locality of Karasaz (village of Çikcilli, district of Alanya, parcel no. 84) was entered in the land register in the name of R.A.
11. Following R.A.'s death, the applicants inherited the land and paid the appropriate taxes and duties on it.
12. On 25 June 1986 the applicants obtained a tourist investment certificate from the Ministry of Culture and Tourism with a view to building a hotel on the land.
13. On 9 July 1986 the State Planning Organisation awarded the applicants an investment incentive certificate, again for the purpose of building a hotel. Paragraph X of the certificate stated that the applicants had to obtain a tourism licence once the investment had been made.
14. On 28 October 1986, after the applicants had started building the hotel, the Treasury instituted proceedings in the Alanya District Court, seeking an order for the cancellation of the entry of the property in the land register and for the demolition of the hotel.
15. An expert report of 31 October 1986 stated that parcel no. 84 was part of the coastline and could not be the subject of an acquisition.
16. On 31 October 1986 the District Court made an interim order for the suspension of building work on the hotel.
17. An expert report of 3 March 1987 pointed out that parcel no. 84 was part of the coastline and, as such, could not be owned by a private individual.
18. In a judgment of 16 June 1987 the District Court ordered the cancellation of the entry in the land register and the demolition of the partially built hotel. It made the following observations:
“[Having regard to] the expert report [and] ruling on the merits [of the case], ... having regard to the available evidence and, in particular, the photographs and all the other items in the file, the Court considers that the property in issue is part of the seashore [Deniz kıyısı]. Although coastlines remain outside the boundary delimited and fixed in decisions by certain commissions, they cannot constitute property that is subject to private ownership ... the registration of the property in the claimants' name does not confer any rights on them.”
19. On 9 December 1987 the District Court dismissed an appeal by the applicants against the interim order of 31 October 1986.
20. In a judgment of 12 February 1988 the Court of Cassation quashed the judgment of 16 June 1987 and remitted the case to the first-instance court.
21. In a judgment of 17 February 1989, disregarding the Court of Cassation's judgment, the District Court reaffirmed its initial ruling. It held:
“... the disputed site is the responsibility and property of the State. In that respect there is no discrepancy with [the judgment] delivered by the plenary Court of Cassation. Even the State, when placing restrictions on the enjoyment of possessions in accordance with property law ..., cannot accept the existence of private property at such a site ... Although the property in issue in the present case was formerly situated within the coastal boundary, it was placed outside that boundary by [a decision of] the commission formed at a later date. The site was quite clearly located on a sandy beach, as, indeed, is apparent from previous judicial decisions that have become final, and from expert reports and photographs ...”
22. In a judgment of 18 October 1989 the plenary Court of Cassation upheld the judgment given by the lower court, finding it to have interpreted and applied the law correctly.
23. In a judgment given on an unspecified date the District Court confirmed its initial judgment.
24. In a judgment of 1 March 1990 the Court of Cassation upheld the judgment given at first instance.
25. In a judgment of 27 September 1990 it dismissed an application for rectification of the judgment.
26. On 27 September 1991 the applicants brought an action for damages in the Alanya District Court on account of their loss of ownership and the demolition of the partially built hotel.
27. In a judgment of 1 April 1994 the District Court dismissed the applicants' action on the ground that the State was not liable for the damage resulting from the cancellation of the registration of the property in issue. In its reasoning it stated that the applicants had asserted, on the basis of the entries in the land register, that they had made investments in relation to the land in question and that, as a result of the proceedings brought by the Treasury for the cancellation of the registration, they had sustained a loss. The District Court explained its decision by pointing out that the applicants and their heirs would have been aware that the site was on sandy ground, and that it was impossible for them to maintain that the State had deceived them and for the principle of strict liability to be applied in their case. It concluded that no loss had resulted from the contents of the land register, that the entry had been unlawful from the outset and that the applicants were accordingly not entitled to take proceedings against the State to seek compensation for the loss sustained.
28. In a judgment of 28 November 1995 the Court of Cassation upheld the judgment given at first instance.
29. In a judgment of 9 December 1996 the Court of Cassation dismissed an application for rectification of the judgment.
30. Article 43 of the Constitution provides:
“The coasts are the property of the State and fall within its jurisdiction.
The public interest shall prevail in the use of seashores, lake shores and riverbanks and of the coastal strips situated by seas and lakes.
The law shall determine the width of coastal strips according to their use, together with the possibilities and conditions for such use by individuals.”
